Title: To Thomas Jefferson from Pierre Bon, 30 June 1787
From: Bon, Pierre
To: Jefferson, Thomas



Excellence
De Lyon le 30e. Juin 1787.

Quoique je n’aye pas l’avantage d’etre connu de vous, je viens vous supplier de vouloir bien vous interesser dans l’affaire le plus juste qui parut jamais: Divers membres de la Regence du Canton de Berne en Suisse ont exercé envers moi des violences inouïes, je n’ai pu en avoir justice depuis audelà de cinq ans que je la sollicite, et ce qu’il y a d’etrange, c’est que plus j’ai de droit, plus j’ai de difficultés à le faire percer. Je demande avis aux Jurisconsultes sur  trois questions, je desire d’avoir aussi celui des ameriquains; à cet effet je prends la liberté de m’addresser à vôtre Excellence. Par la voye du Carosse de cette Ville je vous ai addressé Vingt exemplaires de mon Memoire à Consulter, je prie Vôtre Excellence de les recevoir et de vouloir bien me faire avoir la Consultation des Jurisconsultes les plus distingués des Etats-Unis; Elle aura dans ma Patrie la consideration qu’elle merite. Pour ma part j’ai en singuliere estime les principes de vos bons compatriotes. Je supplie votre Excellence de croire que mon langage est sincère, ce n’est point celui de la flaterie aujourdhui si usité; le Très honnorable Docteur Franklin que votre Excellence remplace connoit mes sentimens; on les voit dans un petit Ouvrage que je fis en 1780 en faveur de la liberté ameriquaine, j’en ai joint quelques exemplaires au paquet.
Depouillé, je suis actuellement hors d’etat de payer la Consultation que j’implore autrement que par la plus vive gratitude, mais ce ne sera pas je pense un obstacle pour l’obtenir, surtout si Vôtre Excellence daigne appuyer ma Demande et la recommander comme je l’en supplie: Etant redigée dans la langue du Paÿs en Anglois, je voudrois quelle me fut expediée sous le couvert de Mr. le Receveur Matthey à Neufchatel en Suisse.
Je saisis cette occasion pour vous faire mes hommages et me dire, avec un profond respect, de votre Excellence Le très humble et très obeïssant Serviteur,

Pierre Bon

